Title: To Thomas Jefferson from William Griffin, 11 September 1822
From: Griffin, William
To: Jefferson, Thomas

To the Right Honourable JeffersonSept 11th 1822Worthy Sr, for these two Reasons   to wit I Was lately at the agency in the Chicksaw Nation & as Mr R. C. Nichols Knew I was about Erecting or trying So to Do an Establishment in that Nation he askd Me if I ever had Read the acts of Congress Concerning of Any ones A Comeing into any of the Indian Nations for any persons who had it under Contemplation of Coming in or Having any thing to Do with any of the Nations I Replyd I had Not I askd him if he had Such a law I askd him to let me See it he let me have it I Read It all over found it of A Date Somewhat older than the present plan Calld the Missionary Sistem also Ratifyed by your Honour is the first Reason the Second is I Said in the first of March A paper from Boston At Mr Cyrus Kigsburys Mahew establishment Choctaw Nation which Informd me of A Formidable Board of Our Most Respectablest Charactors in the United States of Haveing formd A Board for Civilizeing of all the Indian Tribes in the United States also has Seen another at the Revd thos C r Stewats Est: Chicksaw Nation (S. C. Int) gave Me the Same account it grievd My Soul to find Out that god has Said in his Gospel that it Should be Preachd to all Nations then the end of this world Should Come Mathew 24 & 14  also glory be to Him who liveth for ever & ever he is Now about to bless the poor Children of Abraham that thro the lines of Ishmael Descending thro Hagar the egyptian Woman Genesis 12 & 2 they are Now about to obtain the blessing of Abram gensis 28 & 4  Chapter 21 & 13 again 1 epistle peter 2 Ch 10 which in time past were not APpeople but are Now become the people of god I See Now that the prayers of My brethren The Baptist that were Made & put up to god forty years ago is Now about to be Answerd which was for his word to run & be gloryfyd & let his truth Spread From Sea to Sea & from the Rivers to the end of the earth yes Honourd Sr I say those great & precious promises are Now about to be fulfilld also those prayers Heard altho Made & prayd So long ago Many of those My Dear brethren has fell as less & Some others have Run into the Melstrum and errors of predistination whose Lamps have No oil & Snuffs are burnt up I always Did oppose & trust I shall always oppose that soul Killing God Dishonouring Damnable Heritickcal Doctrine of particler Election in A word May it please your Honnour I always did Believe ever since I had A KnowLedge of what believing was that the gifts & callings Of god was freely Communicated by the Holy Spirit to all individuals without their Repentance according as its laid Down by Our lord in St Johns Gospe1 Chapt 4 & 9 verses in him was life & that life was the light of Men  that was the true light which lighteth every Man that cometh into the World that Christ  Came not for our Sins to die for a part only but also for the Sins of the Whole World, 1 epist of John 2 & 2 And he is not the propition for Our Sin only but For the Sins of the whole world 3 & 16 for god so loved the world that he gave his Only begotten Son &c 17 for god Sent Not his Son into the world to condem the World but that the world thro him Might be Saved 18 & he that believeth &c  St John 16 Chapt begining at the 7 verse Down &c  for if I go not away the Comforter will Not come but if I go away I will Send him &c & on the Day of penticost that Holy & Heavenly Moniter & comforter enterd on the work of his office in fine I believe that Jesus Dyed for all & that every Son & Daughter born from Adam Has all got A Day of Visitation that the Holy Spirit will lead guide all that will Repent by forsakeing all Sin  Loathing of it in thought word & action that in their accepted time can turn from Sin but if they turn not that god will take his Spirit from them & they are given up to a hard heart & Reprobate Mind & as the wicked is the Sword of God he lets them live here to fill Up the Measure of their iniquity & goes on like paul lays them Down in 1 Chapt Of his epistle to the Romans 28 verse Down please worthy Sir to excuse me For troubling thy attention with A Switch of my faith as I Do not believe that the Complyance of any external act can Justify any Man or Mortal But only faith that works by love I have left what I have in view by this Communication & must Return while I Relate Some of My late impressessions to your Honour I enterd the Cherokee Nation on the 12 Day of June 1820 without Makeing any applycation for any assistance to any Source or power only what I was Moved by the Holy Spirit as I Sot out from within ½ Mile of the Salt Seas to preach to those people of the forrest for whose Salvation my Bowels have often yearnd & got about half way before I knew that there was A Missioner teacher or preacher amongst any of them & since I have been A  travailing amongst them I have My Compassions enlarged For their Salvation I have travailed thro & thro the Cherokees Choctaw & the Chicksaws A Studying over those poor Children of the forrest State & have Concluded the Method of Civilizeing of them would be Much to the glory Of god also conducive to their Salvation for I Never Saw any poor creature As Hungry for Religion learning & Civilization as they are for they have got to See already how much better they would be off if Rightly taught In those great Matters I on last evening Crossd over tombeckba at the the Cotton ginn town it being the third time I,ve travaild over & over their land A Studying over the best plan to begin on the Civilization of them I travaild in too Days about 65 Miles thro the excellentest large leavels Of the Richest Land I ever Saw & the onliest Range that Rich land can Produce I rode A Creature Ive rode 8 years Next December Near 16 hand High & the grass in Many places was higher than it & so thick that I Could Scarcely See A Spot of the earth as big as my hand unless I was in A trace & it appeared to be Richer than any Soil I ever Saw & in the  I only saw 7 settlements & how far across I cant So well tell but expects It the Same & in all that expanded glory of land but little water for Man or beast there Can Never be water Mills erected nor yet water to Supply the Nessary Uses of the Husband Man what little water I Saw I tasted of it & it Seemd to look like chalk & water I allowd the fiftieth part was silt Mud or Chalk I,ve Concluded the best Method to Civilize them to Send for the Indian Cheifs to Congress & See if they will be wiling to have their lands laid Out into Range  lines & then Divided into Section & for every 16 Sect to be for Schools & at the Corner where 4 Range lines Meet to have thro their expence horse Mills Erected which will be Sufficient for 4 townships & Men of ingenious talents to attend on teaching & Makeing the Indian Men Laibour in the farms And the females to Spin weave & Cook &c they Seem very ingenious & Atentive to Learn I have talked with Several of their Head Men & they Seem to approve of the plan Id beg that government Would take My Case into consideration & grant me the Reliefe I have sent On for to the presbiterian Board of Missions at Boston the which applecation was Made to Mr Jerimiah Evarts No 22 pinkney Street Boston Also to Mr Samuel T. Armstrong Cornhill No 50 Boston but Have found Out as Im Not of their order Ill not probably Succeed I am Sr in all Humble Submission your Most obedient  And Very Humble Servt &cWilliam GriffenSr A Very great Desire to be Adopted one of the Civilizers & Also all kinds of Michanical Businesses, A set of the best men selected for the Purpose with this foundry